DETAILED ACTION
The following Office Action is in response to the Non-Provisional Patent Application filed on October 1, 2019.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 1-3, 12, and 17 are objected to because of the following informalities:
Concerning claims 1, 2, 12, and 17, the claims repeatedly recite the phrase “manipulator arm with multi-degree of freedom”, wherein the term “multi-degree” seems to be used inappropriately.   It appears the term should be utilized in a manner such as in “manipulator arm with multi-degrees of freedom” or “multi-degree of freedom manipulator arm”.
Concerning claim 3, line 3 of the claim recites the phrase “the base body portion with inclined with respect to the base body portion”, wherein the word “with inclined” does not make sense and should be replaced with something similar to “which is inclined”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shvartsberg et al. (US 2014/0249546, hereinafter Shvartsberg).
Concerning claim 1, the Shvartsberg et al. prior art reference teaches a medical manipulator (Figure 8; 108d), comprising: a first manipulator arm with multi-degrees of freedom (Figure 8; 128d) that holds a medical tool at a distal end portion thereof (Figure 8; 132d); a second manipulator arm with multi-degrees of freedom (Figure 8; 129d) that holds a medical tool at a distal end portion thereof (Figure 8; 133d); an arm base that holds base end portions of the first and second manipulator arms (Figure 8; 126d); a movement mechanism configured to move the base end portion of the first manipulator arm with respect to the arm base to change a distance between the base end portion of the first manipulator arm and the base end portion of the second manipulator arm ([¶ 0077]; movement mechanism = lead screw driven by motor); and a positioner configured to move the arm base and position the arm base in place (Figure 8; 120d).
Concerning claim 7, the Shvartsberg reference teaches the medical manipulator of claim 1, further comprising a control unit that controls the movement mechanism to move the base end portion of the first manipulator arm with respect to the arm base to avoid interference between the first manipulator arm and the second manipulator arm during surgery ([¶ 0075]; control unit = control console that can include a processor programed to control motors for adjusting non-surgical degrees of freedom).
Concerning claim 8, the Shvartsberg reference teaches the medical manipulator according to claim 1, wherein the positioner comprises a vertical articulator robot (Figure 8; 124d).
Concerning claim 9, the Shvartsberg reference teaches the medical manipulator according to claim 1, further comprising: an operation input unit that issues an instruction to move the base end portion of the first manipulator arm with respect to the arm base ([¶ 0075]; control console may be defined as operation input unit, wherein said operation input unit may move all non-surgical degrees of freedom using a plurality of motors, which would include the motor of the movement mechanism).
Concerning claim 10, the Shvartsberg reference teaches the medical manipulator according to claim 9, wherein the operation input unit issues an instruction to cause the positioner to move the arm base ([¶ 0075]; the control console / operation input unit may control positioning of positioner 124d using stimulation program).
Concerning claim 11, the Shvartsberg reference teaches the medical manipulator according to claim 1, wherein the medical manipulator is capable of transforming to an accommodation posture in which the first and second manipulator arms are folded ([¶ 0075]; all non-surgical degrees of freedom can be adjusted via the control console, therein being capable of transforming the manipulator arms to a folded configuration given said degrees of freedom may fold the arms).
Concerning claim 12, the Shvartsberg et al. prior art reference teaches a surgical system, comprising: a medical manipulator (Figure 8; 108d) that includes a first manipulator arm with multi-degrees of freedom (Figure 8; 128d) that holds a medical tool at a distal end portion thereof (Figure 8; 132d); a second manipulator arm with multi-degrees of freedom (Figure 8; 129d) that holds a medical tool at a distal end portion thereof (Figure 8; 133d); and an instruction apparatus that instructs actions of the first and second manipulator arms ([¶ 0075]; instruction apparatus = controller which may control all motors for adjusting non-surgical degrees of freedom), wherein the medical manipulator comprises an arm base that holds base end portions of the first and second manipulator arms (Figure 8; 126d); a movement mechanism configured to move the base end portion of the first manipulator arm with respect to the arm base to change a distance between the base end portion of the first manipulator arm and the base end portion of the second manipulator arm ([¶ 0077]; movement mechanism = lead screw driven by motor); and a positioner configured to move the arm base and position the arm base in place (Figure 8; 120d).
Concerning claim 13, the Shvartsberg reference teaches the medical manipulator according to claim 12, wherein the medical manipulator includes an operation input unit that issues instruction to move the base end portion of the first manipulator arm with respect to the arm base ([¶ 0075]; operation input unit = control console, which may provide a simulation program for positioning all non-surgical degrees of freedom of all robotic arms).
Concerning claims 14 and 15, the Shvartsberg reference teaches the medical manipulator according to claim 13, wherein during a setup stage before surgery, the operation unit issues an instruction to move the base end portion of the first manipulator arm with respect to the arm base or to cause the positioner to move the arm base ([¶ 0075]; control console provides simulation program for setting up arms prior to procedure | Figure 13; 520, 530 | [¶ 0077-0078]).
Concerning claim 16, the Shvartsberg reference teaches the medical manipulator according to claim 12, further comprising a control unit that controls the movement mechanism to move the base end portion of the first manipulator arm with respect to the arm base to avoid interference between the first manipulator and the second manipulator arm during surgery ([¶ 0075]; control unit = control console, which may control all motors via simulation program, which may position first manipulator arm to not interfere with second manipulator).
Concerning claim 20, the Shvartsberg reference teaches the medical manipulator according to claim 12, wherein the positioner comprises a vertical articulator robot (Figure 8; 124d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-4, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shvartsberg et al. (US 2014/0249546, hereinafter Shvartsberg).
Concerning claim 2 and 17, the Shvartsberg reference teaches the medical manipulator according to claims 1 and 12, further comprising a third manipulator arm with multi-degrees of freedom (Figure 8; 130d) that holds a medical tool by a distal end portion thereof (Figure 8; 134d); and a fourth manipulator arm with multi-degrees of freedom (Figure 8; 131d) that holds a medical tool by a distal end portion thereof (Figure 8; 135d), wherein the first to fourth manipulator arms are held by the arm base and arranged in the recited order in a longitudinal direction of the arm base (Figure 8; 126d), but the reference only discusses the use of a motor to control the sliding of the manipulator arm 128c, and does not necessarily teach the movement mechanism being configured to move a base end portion of the fourth manipulator arm with respect to the arm base to change a distance between a base end portion of the third manipulator arm and the base end portion of the fourth manipulator arm.
However, the reference teaches a method for performing a surgical procedure with the medical manipulator of any of the disclosed embodiments (Figure 13; 500 | [¶ 0075]), wherein the reference states that the method may include the step of positioning the robotic arm via the movement mechanism driven by the motor ([¶ 0077]).
Given the method may be used on any of the disclosed embodiments, and given the disclosed embodiment of Figure 8, which includes the first, second, third, and fourth manipulator arms, a person having ordinary skill in the art would find it obvious to modify the embodiment of Figure 8 to allow all four of the manipulator arms to be positioned using an independent movement mechanism for each as an obvious alternative to manually positioning the robotic arms relative to one another ([¶ 0077]).
Concerning claims 3 and 18, the Shvartsberg reference teaches the medical manipulator according to claims 2 and 17, wherein the arm base includes a base body portion (Figure 8; 126; body portion = middle portion), a first inclined portion that is connected to a first end portion of the base body portion which is inclined with respect to the base body portion (Figure 8; 126d; end portion associated with first manipulator arm 128d), and a second inclined portion that is connected to a second end portion of the base body portion which is inclined with respect to the base body portion (Figure 8; 126d; end portion associated with fourth manipulator arm 131d), wherein the first inclined portion holds the first manipulator arm, the base body portion holds the second and third manipulator arms, and the second inclined portion holds the fourth manipulator arm (See OA Figure 1 below).


    PNG
    media_image1.png
    398
    670
    media_image1.png
    Greyscale

OA Figure 1

Concerning claim 4, the Shvartsberg reference teaches the medical manipulator according to claim 3, wherein as discussed above, it would have been obvious to a person having ordinary skill in the art to have each manipulator arm include an independent movement mechanism as an obvious alternative to manually positioning the robotic arms relative to one another ([¶ 0077]), therein defining a first movement mechanism and a second movement mechanism, wherein it would further be obvious to have the first movement mechanism be arranged in the first inclined portion to move the first manipulator arm with respect to the arm base given this is the section of the arm base that the first manipulator arm is positioned in, and wherein it would be further obvious to have the second movement mechanism be arranged in the second inclined portion to move the fourth manipulator arm with respect to the arm base given this is the section of the arm base that the fourth manipulator arm is positioned in (See OA Figure 1 below).
Claim(s) 5, 6, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shvartsberg et al. (US 2014/0249546, hereinafter Shvartsberg) as applied to claims 2-4, 17, and 18 above, and further in view of Meissner et al. (US 2009/0082784).
Concerning claims 5, 6, and 19, the Shvartsberg reference teaches the medical manipulator according to claims 1 and 12, wherein the Shvartsberg reference teaches that the robotic arms may have any number of degrees of freedom as well as different types of degrees of freedom ([¶ 0048]), but it does not specifically recite seven or more degrees of freedom.
However, the Meissner reference teaches a medical manipulator (Figure 1; 1) including a manipulator arm (Figure 1; 5), wherein the reference states that the arm may include at least six, especially seven, degrees of freedom ([¶ 0023]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have each of the first and second manipulator arms of the Shvartsberg reference include seven or more degrees of freedom as in the Meissner reference in order to configure the arm to move in at least seven directions, therein allowing for especially high flexibility and ability to manipulate a medical tool (Meissner; [¶ 0023]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The He et al. reference (US 2018/059039) teaches a medical manipulator with multiple manipulator arms and an arm base having a base body portion and inclined end portions where the arms are able to slide relative to each other (Figure 15); the von Grunberg et al. reference (US 2014/0179997) teaches a medical manipulator having multiple arms attached to an arm base (Figure 2); the Nawrat et al. reference (US 2017/0079728) reference teaches a robotic arm having an arm base with manipulator arms that are movable relative to each other via a movement mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        10/24/2022